Case 2:16-cv-02942-DSF-KS Document 336 Filed 12/14/20 Page1of1 Page ID #:6029

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

 

 

 

Case No. CV 16-02942-DSF (KSx) Date December 14, 2020
Title Vancouver Alumni Asset Holdings, Inc. v. Daimler AG, et al.
Present: The Honorable DALE S. FISCHER, United States District Judge - VTC
Renee Fisher - VTC Pat Cuneo - VTC
Deputy Clerk Court Reporter
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
James W. Johnson - VTC Christopher S. Turner - VTC

Nicole M. Zeiss - VTC
Proceedings: MOTION HEARING (Non-Evidentiary — Held and Completed)

LEAD PLAINTIFF’S MOTION FOR FINALAPPROVAL OF PROPOSED
CLASS ACTION SETTLEMENT AND PLAN OF ALLOCATION [330]

LEAD COUNSEL’S MOTION FOR AWARD OF ATTORNEYS’ FEES AND
PAYMENT OF EXPENSES [331]

The matter is called and counsel state their appearances. The Court questions
counsel as stated in court and on the record on above motions and invites counsel to
present their oral arguments. Oral arguments by counsel are heard. The matter is taken
under submission.

An extension will be granted to file claims through February 7, 2021.

As requested in court and on the record, counsel are to provide further information
no later than December 28, 2020.

A written order will follow.

 

“32
Initials of Deputy Clerk: rf

 

Page 1 of 1 CIVIL MINUTES -MOTION
